Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 12/08/2021 that has been entered and made of record.
Response to Amendments
2. 	Claims are currently not amended. No New matter is being added. No claim is cancelled. No new claim is added.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
Regarding claim 1, Applicant argues that Irwin does not teach weighted summing the processed voiceover file and the processed music file according to at least one volume parameter to generate a weighted combination of the processed voiceover file and the processed music file. (Remark page08, para03)
Examiner’s Response: 
Applicant’s argument respectfully considered but is non-persuasive, since the claim language still remains broad. Hence, taken the broadest, reasonable interpretation, the prior art of record continues to read upon the claim language to generate a weighted combination of the processed voice over and music file‘is very broad, it is ‘a weighted combination of processed file’ or combining of weights of two files.  Irvine teaches specifically teaches the weighted combination of music features of ad and music audio content having volume as a music feature as claimed. The Irvine teaching is a processed music file which is weighted and relates to similarity of the music features of two thing ‘the audio ad and the music feature of the audio content, which is also a processed file. For at least this reasons above, Examiner maintains the rejection. If applicant believes a telephone conference would advance the prosecution of the application, the applicant is invited to telephone the undersigned at the below-listed telephone number. 571-272-0869
Summary of Arguments: 
Regarding claim 1, Applicant argues that here is no motivation to combine Tsai, Irwin, and Holman, and Holman does not remedy the deficiencies of Holman. (Remark page 10, para01)
Examiner’s Response: 
	Applicant’s argument respectfully considered but is non-persuasive, since 35USC 103 rejection forms the basis for all obviousness rejection set forth in the office action. So Non-obviousness attack by applicant using individual prior art cannot be established by argument of an individual reference. See also In re Merck & Co., 800 F.2d 1091,1097 (Fed. Cir. 1986) (“Non-obviousness cannot be established by attacking references individually where the rejection is based 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/7/2021, 5/1/2021 and 8/23/2021 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wen-wei Tsai (US 2007/0120975) in view of Christopher Irwin (US 2016/0379274) and in further view of Tomlinson M. Holman (US 2016/0315722). 
 
8.	Regarding claim 1, Wen-wei Tsai, herein after Tsai, teaches a computer-implemented method for voiceover mixing (Tsai abstract and para0008 where the method is voice over mixing for voice and music), comprising: receiving a voiceover file and a music file (Tsai para para0021 where the voice receiving circuit 112receives the voice per fig 1 and para0019 where the circuit 110 receives the music audio/video per fig 1);
audio processing a voiceover file to generate a processed voiceover file (Tsai para0021 fig1 voice/audio/music processing circuit processes the voiceover file); audio processing a music file to generate a processed music file (Tsai para0021 fig1 voice/audio/music processing circuit processes the voiceover file); 
But Tsai further does not teach weighted summing the processed voiceover file and the processed music file according to at least one volume parameter to generate a weighted combination of the processed voiceover file and the processed music file); single band compressing the weighted combination; and generating a creative file containing a compressed and weighted combination of the processed voiceover file and the processed music file). 
However, Irwin et al teaches weighted summing the processed voiceover file and the processed music file according to at least one volume parameter to generate a weighted combination of the processed voiceover file and Irwin et al para0050, 0051 and 0053 where the feature comparator 330 takes as input a candidate coordinate of a candidate audio ad and a reference coordinate of reference audio content and outputs a measure of similarity between the candidate coordinate and the reference coordinate.  And the candidate ad score may depend on a feedback score that aggregates feedback events directed at particular items of audio content. A feedback event's contribution to the feedback score may be a combination of (a) a weight associated with a type of the feedback and a measure of similarity between music features of the audio and ad and music feature of the audio content subject to the feedback where the volume parameter can be a music feature);
single band compressing the weighted combination (Irwin para0023 where Audio content (also referred to as "audio") refers to any media with an audio component, including stand-alone audio as well as videos, images, animations, and text associated with an audio component. Audio content may be represented in digital form (e.g., intensity values for a series of samples), encrypted or compressed digital form, analog form, or any other suitable format); and 
generating a creative file containing a compressed and weighted combination of the processed voiceover file and the processed music file (Irwin para0023 where the content server 130 provides audio content, such as songs, pieces of music, or audio recordings. Audio content (also referred to as "audio") refers to any media with an audio component, including stand-alone audio as well as videos, images, animations, and text associated with an audio component. Audio content may be represented in digital form (e.g., intensity values for a series of samples), encrypted or compressed digital form, analog form, or any other suitable format). 
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified Karaoke television device of Tsai et al with concept of using relating acoustic features to musicological features of Irwin et al. The motivation for doing so would be to have predictably and advantageously provided weighted voiceover file of audio and music for audio with similar musical characteristic.
		But Tsai et al modified by Irwin et al further fails to teach amended element thereby adjusting any one of (i) a volume of the processed voiceover file, (ii) a volume of the processed music file, or (iii) a combination of (i) and (ii).
However, Holman clearly teaches thereby adjusting any one of (i) a volume of the processed voiceover file, (ii) a volume of the processed music file, or (iii) a combination of (i) and (ii) (Holman para0005 where the final audio mixers may composed the music and effects and dialogue stems may be separately controlled during playback by the audio playback devices to improve intelligibility of the dialogue stem to users. In one embodiment, this separate control includes the adjustment of level of a combined music and effects stem independent of adjustment of a dialogue stem).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified Karaoke television device of Tsai et al 
9.	Regarding claim 8, the arguments are analogues to claim1, are applicable and is rejected, where the voice process circuit-112, para0018 of Tsai has a processor to process the voice received.
10.	Regarding claim 15, the arguments are analogues to claim1, are applicable and is rejected.
Claims 2-4, 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wen-wei Tsai (US 2007/0120975) in view of Christopher Irwin (US 2016/0379274) and further in view of Holman (US 2016/0315722) in further view of Bakalos (US20110243344).

11.    	Regarding claim 2, Tsai et al modified by Irwin et al and Holman teaches the computer-implemented method for voiceover mixing according to Claim 1, further comprising:
But Tsai modified by Irwin further fails to teach measuring the energy level of the voice file within a frequency range; and filtering the frequency range if the energy level exceeds a predetermined threshold.
However, Bakalos (US2011/0243344) teaches measuring the energy level of the voice file within a frequency range; and filtering the frequency range if the energy level exceeds a predetermined threshold (Bakalos para0206 where the as the level of acoustic energy of the environmental noise sounds (such as those emanating from the acoustic noise source 9900) increases, a predetermined threshold level of acoustic energy is reached at either T1 or T2 that serves as a trigger for causing the compression of feedforward reference sounds to begin. As the level of acoustic energy of the environmental noise sounds continues to increase, the degree of compression of feedforward reference sounds increases. As the level of acoustic energy of the environmental noise sounds still continues to increase, another predetermined threshold level of acoustic energy is reached at either T3 or T4 that serves as a trigger for causing the compression of feedback reference sounds to begin).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified Karaoke television device of Tsai et al with concept of using relating acoustic features to musicological features of Irwin et al with Holman and further combined with ANR instability detection of Bakalos et al. The motivation for doing so would be to have predictably and advantageously provided control of acoustic level in an audio signal.
12.    	Regarding claim 3, Tsai et al modified by Irwin et al with Holman and further modified by Bakalos et al teaches the computer-implemented method for voiceover mixing according to Claim 1:
Wherein audio processing the voiceover file includes normalizing, compressing and equalizing the voiceover file (Bakalos para0011 and 109 where the audio data is being compressing and equalizing active noise circuit 2000);
Bakalos para0011 and 109 where the audio data which is being compressing and equalizing active noise circuit 2000); and
wherein the voiceover file and the music file are normalized, compressed and equalized asynchronously (Irwin para0041 where the voiceover file is combined with voiceover track and background music).
13.    	Regarding claim 4, Tsai et al modified by Irwin with Holman and further modified by Bakalos et al teaches the computer-implemented method for voiceover mixing according to Claim 1, further comprising: storing, in a voice activations store, a curve corresponding to when a voice is present in the voiceover file (Bakalos para0010 and para0083 where the ANR circuits stores the energy of the audio file in storage 520). 
14.	Regarding claim 9, the arguments are analogues to claim2, are applicable and is rejected.
15.	Regarding claim 10, the arguments are analogues to claim3, are applicable and is rejected.
16.	Regarding claim 11, the arguments are analogues to claim4, are applicable and is rejected. 
17.	Regarding claim 16, the arguments are analogues to claim2, are applicable and is rejected.
18.	Regarding claim 17, the arguments are analogues to claim3, are applicable and is rejected.
Regarding claim 18, the arguments are analogues to claim4, are applicable and is rejected.
Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wen-wei Tsai (US 2007/0120975) in view of Christopher Irwin (US 2016/0379274) in further view of Holman (US 2016/0315722) in further view of Yong Soo Park (US 2006/0075430).


20.    	Regarding claim 5, Tsai modified by Irwin et al with Holman teaches the computer-implemented method for voiceover mixing according to Claim 1, further comprising: 
But further fails to teach setting an advertisement duration time; setting a start time for the voiceover file;
trimming the music file according to the advertisement duration time; and mixing the voiceover file and the music file according to the start time and the advertisement duration time.
However, Yong Soo Park, herein after Park, teaches setting an advertisement duration time (Park para0012 where the advertisement duration time is set for 1minute or less); setting a start time for the voiceover file (Park para0012 where the advertisement duration time is set for 1minute or less as a start time);
trimming the music file according to the advertisement duration time (Park para0012 where the advertisement duration time is set for 1minute or less and add music as necessary); and mixing the voiceover file and the music file according to the start time and the advertisement duration time (Park para0012 where the advertisement duration time is set for 1minute or less and audio advertisement and music are inserted in a voiceover file).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified Karaoke television device of Tsai et al with concept of using relating acoustic features to musicological features of Irwin et al with Holman and further combined with system and method of Park. The motivation for doing so would be to have predictably and advantageously provided advertisement duration and music length for the voice over file.
21.   	Regarding claim 6, Tsai modified by Irwin et al and Holman with Park teaches the computer-implemented method for voiceover mixing according to Claim 1, further comprising: generating a script; converting the script to voice content; and saving the voice content in the voiceover file (Park para0014 where the text message is being broadcast as audio signal/voice signal with music as voiceover file).
22.	Regarding claim 12, the arguments are analogues to claim5, are applicable and is rejected.
23.	Regarding claim 13, the arguments are analogues to claim6, are applicable and is rejected.
24.	Regarding claim 19, the arguments are analogues to claim5, are applicable and is rejected.
25.	Regarding claim 20, the arguments are analogues to claim6, are applicable and is rejected.
	Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wen-wei Tsai (US 2007/0120975) in view of Christopher Irwin (US 2016/0379274) in further view of Holman and in further view of Tilman Herberger et al (US 2009/0150445).

26.    	Regarding claim 7, Tsai modified by Irwin et al and Holman teaches the computer-implemented method for voiceover mixing according to Claim 1, further comprising:
But further fails to teach mapping each track in a library of tracks to a point in an embedding space (Herberger para0029 where the music track are tracked by names for playlist and stored in database per track name, per fig8 step810 para0075) computing an acoustic embedding based on a query track within the embedding space (Herberger para0004 where A computerized database allows a user to quickly locate and initiate the playback of a particular song.);
obtaining a track from the library of tracks with acoustically similar content (Herberger para0079 fig 8 step 860 music track can be selected with ids and similar values); and
saving the track from the library of tracks with acoustically similar content in the music file (Herberger fig 8 step 810 the similar track of the music are being stored).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified Karaoke television device of Tsai et al with concept of using relating acoustic features to musicological features of Irwin et al with Holman and further combined with system and method of Herberger et al. The motivation for doing so would be to have predictably and advantageously 
27.	Regarding claim 14, the arguments are analogues to claim7, are applicable and is rejected.
28.	Regarding claim 21, the arguments are analogues to claim7, are applicable and is rejected.
Conclusion
29.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677